Citation Nr: 1122225	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left foot and ankle disorder, classified as surgical intervention for removal of a cyst from the heel and cartilage removal from the lateral foot.  

2.  Entitlement to an initial (compensable) rating for residuals of left ankle scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This appeal ensued following an August 2009 rating decision which established service connection for residual pain from surgical intervention for a removal of a cyst form the heel and for cartilage removal from the left lateral foot and for left ankle scars.  A 10 percent rating was assigned for the residual pain from surgical intervention of the heel and foot while a noncompensable rating was assigned for the scars.  The August 2009 decision also denied service connection for hearing loss, residuals of claimed exposure to burning trash, residuals of claimed exposure to sand, left foot ingrown toenails, and for a ruptured joint capsule of the right ring finger.  

The Veteran appealed the August 2009 rating decision, and in February 2010, the RO confirmed and continued the previous denials of service connection for hearing loss, residuals of claimed exposure to burning trash, residuals of claimed exposure to sand, and for left foot ingrown toenails.  Service connection for a ruptured joint capsule of the right ring finger was established and a noncompensable rating was assigned.  The RO confirmed and continued the 10 percent rating for the left foot and ankle disorder on appeal.  The noncompensable rating assigned for left ankle scars was also confirmed.  

In the Veteran's April 2010 substantive appeal, the Veteran only addressed the issues as listed on the title page of this decision.  Thus, as he did not perfect his appeal of the claims for service connection for hearing loss, residuals of claimed exposure to burning trash, residuals of claimed exposure to sand, left foot ingrown toenails, and for an increased (compensable) ruptured joint capsule of the right ring finger, with the submission of a substantive appeal, these matters are not in appellate status.  38 C.F.R. § 20.202 (2010).

A Travel Board hearing was held in December 2010 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2010); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the hearing, it was noted that the Veteran indicated that he wished to withdraw the issue of entitlement to an initial (compensable) rating for residuals of left ankle scars.  Accordingly, this claim is not currently in appellate status before the Board.  38 C.F.R. § 20.204 (2010).

The issue of entitlement to an initial rating in excess of 10 percent for a left foot and ankle disorder, classified as surgical intervention for removal of a cyst from the heel and cartilage removal from the lateral foot, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement at the September 2010 personal hearing and prior to the promulgation of a decision in the present appeal, the Veteran withdrew his substantive appeal with respect to the issue of entitlement to an increased (compensable) rating for residuals of scars to the left ankle.  



CONCLUSION OF LAW

With respect to the issue of entitlement to an increased (compensable) rating for residuals of scars to the left ankle, the criteria for withdrawal of the Veteran's substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  As reflected in the record, in testimony provided at the September 2010 personal hearing, the Appellant withdrew his appeal with respect to the claim of entitlement to an increased (compensable) rating for residuals of left ankle scars; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to an initial (compensable) rating for residuals of left ankle scars.  


REMAND

As to the issue of entitlement to an initial rating in excess of 10 percent for a left foot and ankle disorder, classified as surgical intervention for removal of a cyst from the heel and cartilage removal from the lateral foot, the Veteran was provided a VA examination in December 2009.  At that time, it was noted that he had inservice medical history of treatment for a left foot and ankle condition which necessitated two surgical interventions (removal of chips on the cartilage on the dorsum of the foot and removal of a cyst on the heel).  The Veteran complained of pain in the ankle with some occasional stiffness.  On exam, there was no instability, locking, or giving way.  There was no heat or redness, and the ankle was not tender.  Flare-ups occurred several times per week with pain at 8 out of 10.  Duration was for several hours until he rested and/or took medication.  Running, walking, jumping, and pulling, bothered his ankles.  He wore a fitted ankle brace sometimes when running.  

Range of motion (ROM) testing showed left foot inversion to 22 degrees and eversion to 16 degrees.  Plantar flexion of the left ankle was to 28 degrees and dorsiflexion was to 8 degrees with pain at a 2 out of 10.  The Veteran's gait was within normal limits.  Magnetic resonance imaging (MRI) of the left ankle (previously done) showed a stable imaging of the ankle with a 1 cm. focus of marrow edema in the distal medial tibial plateau with no free fragment.  There was no radiographic evidence of osteomyelitis.  

At the September 2010 hearing, the Veteran testified as to his ongoing left foot and ankle symptoms.  He had been informed in the past that it was likely that he would have to undergo additional surgery.  He continued to experience foot and ankle pain which he described as a "fatigued feeling" in the affected areas.  

At the personal hearing a letter from a private treating physician was received.  It appears that there may be ongoing treatment with this physician, or with other providers.  An attempt to obtain all recent records should be undertaken.

It is concluded that a contemporaneous examination of the left foot and ankle would be beneficial in determining the current severity of the service-connected disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left foot and left ankle pathology on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected left foot and ankle disorder, classified as residuals of surgical intervention for removal of a cyst from the heel and cartilage removal from the lateral foot.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.

All pertinent left foot and ankle pathology which is found on examination should be noted in the evaluation report.  In particular, the examiner should discuss any limitation of motion found to be associated with this service-connected disorder.

Additionally, the examiner should discuss whether the Veteran's left foot/ankle exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional ROM lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses this joint repeatedly over a period of time.

3.  Following the completion of the above, re-adjudicate the issue on appeal.  If the decision remains adverse to the Veteran and his representative, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


